                      UNITED STATES DISTRICT COUT
               FORE THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                          NO. 5:18-CR-204-D-1




UNITED STATES OF AMERICA                    ORDER ALLOWING MOTION
           v                                     TO SEAL
ROGER WAYNE JESSUP




     THIS CAUSE coming to be heard by the undersigned on motion
of the Defendant, requesting that his motion to continue be
sealed, the Defendant's motion is hereby GRANTED.


This the   %.0 day of December, 2018




                                 JA S C. DEVER III
                                 United States District Judge
